           Case 2:19-cv-02177-GMN-VCF Document 17 Filed 08/24/20 Page 1 of 1



 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    MARIA RODRIGUEZ-MORFIN,                                   Case No. 2:19-cv-02177-GMN-VCF
 6                                          Petitioner,
              v.                                                           ORDER
 7
      D.W. NEVEN, et al.,
 8
                                         Respondents.
 9

10          Good cause appearing, Respondents’ second Motion for Enlargement of Time (ECF
11   No. 16) is GRANTED. Respondents have until August 26, 2020, to answer or otherwise respond
12   to the petition for writ of habeas corpus in this case.
13          IT IS SO ORDERED.
14          DATED: August 24, 2020
15
                                                               ________________________________
16                                                             GLORIA M. NAVARRO
                                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                          1
